AMENDED ORDER
Defendant’s motion for an extension of thirty days to prepare the transcript on appeal is allowed.
As to defendant’s motion in the alternative to declare “that the one hundred twenty-five day deadline in N.C. R. App. P. 7(b)(1) for capitally tried cases applies in this procedural posture,” the State is directed to file a response within ten days from the date of this order.
By Order of this Court, this 18th day of November, 2015.
s/Ervin, J.
For the Court
WITNESS my hand and the seal of the Supreme Court of North Carolina, this the 18th day of March, 2016.
CHRISTIE S. CAMERON ROEDER Clerk of the Supreme Court
s/M.C. Hackney Assistant Clerk